 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MIRIAM R. HINMAN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:18-CR-149-JAM
12                               Plaintiff,             STIPULATION REGARDING CONTINUANCE
                                                        AND EXCLUDABLE TIME PERIODS UNDER
13                         v.                           SPEEDY TRIAL ACT; FINDINGS AND ORDER
14   DOMINGO ENE,                                       DATE: June 18, 2019
     JOSHUA HOPOI, and                                  TIME: 9:15 a.m.
15   RAYMOND SU,                                        COURT: Hon. John A. Mendez
16                               Defendants.
17

18                                             STIPULATION

19         1.      By previous order, this matter was set for status on June 18, 2019, and time was excluded

20 through that date.

21         2.      By this stipulation, the defendants now move to continue the status conference until July

22 16, 2019 at 9:15 a.m., and to exclude time between June 18, 2019, and July 16, 2019, under Local Code

23 T4.

24         3.      The parties agree and stipulate, and request that the Court find the following:

25                 a)     The government has produced to defense counsel over 2000 pages of discovery,

26         as well as a significant amount of audio and video. The government produced three additional

27         disks on April 17, 2019.

28                 b)     The defendants were arraigned on the Superseding Indictment on November 14,


      STIPULATION FOR CONTINUANCE & EXCLUSION OF        1
      TIME
 1          2018.

 2                  c)     Counsel for all three defendants require additional time to review the discovery,

 3          conduct interviews and other investigation, gather additional information about potential

 4          mitigating factors, and consult with their clients about the case.

 5                  d)     Counsel for defendants believe that failure to grant the above-requested

 6          continuance would deny them the reasonable time necessary for effective preparation, taking into

 7          account the exercise of due diligence.

 8                  e)     The government does not object to the continuance.

 9                  f)     Based on the above-stated findings, the ends of justice served by continuing the

10          case as requested outweigh the interest of the public and the defendant in a trial within the

11          original date prescribed by the Speedy Trial Act.

12                  g)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

13          et seq., within which trial must commence, the time period of June 18, 2019, to July 16, 2019,

14          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

15          because it results from a continuance granted by the Court at defendant’s request on the basis of

16          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

17          of the public and the defendant in a speedy trial.

18          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

19 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

20 must commence.

21          IT IS SO STIPULATED.

22

23
      Dated: June 17, 2019                                    MCGREGOR W. SCOTT
24                                                            United States Attorney
25
                                                              /s/ MIRIAM R. HINMAN
26                                                            MIRIAM R. HINMAN
                                                              Assistant United States Attorney
27

28

      STIPULATION FOR CONTINUANCE & EXCLUSION OF          2
      TIME
     Dated: June 17, 2019                              /s/ TASHA CHALFANT
 1                                                     TASHA CHALFANT
                                                       Counsel for Defendant
 2                                                     Domingo Ene
 3
     Dated: June 17, 2019                              /s/ NOA OREN
 4                                                     NOA OREN
                                                       Counsel for Defendant
 5                                                     Joshua Hopoi
 6
     Dated: June 17, 2019                              /s/ LINDA PARISI
 7                                                     LINDA PARISI
                                                       Counsel for Defendant
 8                                                     Raymond Su
 9

10

11                                       FINDINGS AND ORDER
12        IT IS SO FOUND AND ORDERED this 17th day of June, 2019
13
                                                     /s/ John A. Mendez
14                                                THE HONORABLE JOHN A. MENDEZ
                                                  UNITED STATES DISTRICT COURT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION FOR CONTINUANCE & EXCLUSION OF    3
     TIME
